(1987) (noting that an untimely notice of appeal fails to vest jurisdiction in
                 this court). Accordingly, we
                             ORDER this appeal DISMISSED.

                                                           Clykag                     J.
                                                     Saitta


                                                                                      J.
                                                     Gibbmis


                                                                 get: tis
                                                     Pickering



                 cc: Hon. Kimberly A. Wanker, District Judge
                      Karl Mitchell
                      Raymond V. Mielzynski
                      Nye County District Attorney
                      Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e